Citation Nr: 1820876	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-33 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a lower back disability.

2. Entitlement to service connection for short leg syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1962 to May 1979, with an additional period of service from May 1979 to December 1980 that was previously determined to be dishonorable. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO). In June 2016, February 2017, and July 2017, different Veterans Law Judges remanded these issues; the case has since been assigned to the undersigned.

As discussed in previous Board remands, the Veteran was scheduled Board hearings in May 2016 and January 2017. Although he received proper notice of the January 2017 hearing, he did not attend. The Board thus deems his hearing request withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In February 2017, the Board remanded these issues to schedule a VA examination for the Veteran's spine disability and short leg syndrome. He did not attend his scheduled examination, but there was no evidence he was properly notified of the date and time of the examination. Thus, in July 2017, the Board remanded the issues again to schedule a VA examination. Now, once again, the Veteran did not attend his scheduled VA examination and the AOJ failed to document that it took proper steps to notify the Veteran of the examination. Although VA confirmed the Veteran's contact information, see August 2017 report of general information, there is no evidence that he was actually informed of his scheduled VA examination. This is particularly significant, as the last communication pertaining to the VA examination is a printout of an email stating that the Veteran's address and phone number as per VBA was different than the one VHA had.  Moreover, while the most recent Supplemental Statement of the Case appears to indicate the Veteran did not show up to a September VA examination, there is no notice in the record of a cancellation or no show from the VAMC pertaining to a September 2017 exam.  Rather, there is only a cancellation due to failure to show up pertaining to an August 2017 examination.  Moreover, as noted by the Veteran's representative there is no evidence a notification letter was sent to the Veteran. Consequently, these issues must be remanded again to schedule a VA examination and properly document that the Veteran was provided notice. See Stegall v. West, 11 Vet. App. 268 (1998). 

Because the issues are being remanded, the AOJ should take the opportunity to retrieve any recent VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from June 2017 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development has been completed, the AOJ must schedule an examination (or examinations, if appropriate) of the Veteran to determine the nature and cause of any spine disability and short leg syndrome. The AOJ MUST notify the Veteran of his scheduled VA examination either (1) in writing or (2) verbally, with documentation that the Veteran was told the date, time, and location of his examination. Documentation of such notice MUST be associated with the claim file.

The examiner should review the claim file and note such review was conducted. Based on examination of the Veteran and review of the record, the examiner is asked to respond to the following:

(a) Please identify, by diagnosis, all spine disabilities reflected in the record and whether the Veteran has short leg syndrome at any time during the appeal period (since July 2010).

(b) For all disabilities diagnosed, the examiner is asked to provide an opinion and explanation for whether such disability is a congenital defect or congenital disease. (Congenital defects are static in nature and incapable of improvement or deterioration, whereas congenital diseases are capable of such progression. See O'Bryan v. McDonald, 771 F.3d 1376, 1381 (Fed. Cir. 2014)).

(c) For every disability that is a congenital defect, the examiner should opine and provide an explanation for whether it is at least as likely as not (50% or greater probability) that such disability was aggravated by a superimposed injury or disease during the Veteran's June 1962 to May 1979 service that has since resulted in additional disability apart from the defect. As appropriate, the Veteran's STRs and his statements that his back has hurt since service should be discussed, as well as the April 1982 diagnosis of short leg syndrome. See April 1982 private treatment records.

(d) For every disability that is a congenital disease, the examiner should opine and provide an explanation for whether it is at least as likely as not (50% or greater probability) that such disability was aggravated by the Veteran's June 1962 to May 1979 active duty service. As appropriate, the Veteran's STRs and his statements that his back has hurt since service should be discussed, as well as the April 1982 diagnosis of short leg syndrome. See April 1982 private treatment records.

(e) For every disability that is neither a congenital defect nor a congenital disease, the examiner should opine and provide an explanation for whether it is at least as likely as not (50% or greater probability) that such disability was either incurred in or otherwise related to the Veteran's June 1962 to May 1979 active duty service. As appropriate, the Veteran's STRs and his statements that his back has hurt since service should be discussed, as well as the April 1982 diagnosis of short leg syndrome. See April 1982 private treatment records.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).

